                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg Division

KIMBERLY BEACH,                                  )
          Plaintiff,                             )       Civil Action No. 5:18-cv-00092
                                                 )
v.                                               )       MEMORANDUM OPINION & ORDER
                                                 )
COSTCO WHOLESALE                                 )
CORPORATION,                                     )       By:     Joel C. Hoppe
         Defendant.                              )               United States Magistrate Judge

        This matter is before the Court on Defendant Costco Wholesale Corporation’s (“Costco”)

Motion for a Protective Order and to Limit Deposition Examination (“Motion for Protective

Order”) under Rule 26(c) of the Federal Rules of Civil Procedure. ECF No. 16. The motion is

before me by referral under 28 U.S.C. § 636(b)(1)(A). ECF No. 10.

                                             I. Introduction

        On March 8, 2019, this Court entered an Order granting Plaintiff Kimberly Beach’s

motion to continue the parties’ discovery deadlines and noted that it would separately address the

issues raised in Costco’s Motion for Protective Order as to the scope of discovery. Order of Mar.

8, 2019, at 9, ECF No. 33. 1 Costco’s motion has been fully briefed, ECF Nos. 17, 25, 28, and on

March 28, 2019, the Court held a telephonic hearing at which the parties appeared by counsel.

Having considered the parties’ arguments and the applicable law, I find that Costco is entitled to

a protective order narrowing the scope of information sought in Beach’s proposed deposition of

Costco’s corporate representatives. I further find that Costco has not shown good cause to

prevent Beach from discovering information on certain relevant policies, practices, and




1
 Pinpoint citations to documents filed electronically in this Court use the footer page numbers generated
by CM/ECF and, where applicable, the exhibit labels assigned by the filing party.

                                                     1
procedures regarding Costco’s premises. Accordingly, Costco will need to disclose such relevant

information, as described herein, prior to the deposition of its corporate representatives.

                                           II. Discussion

       The Court recently addressed the relevant facts and procedural history of this case in its

March 8, 2019 Order. See ECF No. 33, at 1–3. Accordingly, the Court will assume the parties’

familiarity with these matters. The present motion concerns Beach’s proposed topics for a

deposition of Costco’s corporate representatives as outlined in a deposition notice issued by

Beach in January 2019, and Costco’s related policies, practices, and procedures. See Pl.’s Br. in

Opp’n to Mot. for Protective Order Ex. 1, ECF No. 25-1; Def.’s Br. in Supp. of Mot. for

Protective Order Exs. A, B, ECF Nos. 17-1, 17-2. Costco requests that the Court issue a

protective order barring Beach from pursuing all lines of inquiry in the depositions. First, Costco

argues that Beach intends to employ so-called “Reptile Theory” tactics, which it asserts is an

impermissible strategy aimed at collecting information that will be used to elicit a decision from

the jury based on emotion, rather than on the facts admitted into evidence if the case goes to trial.

Def.’s Br. in Supp. of Mot. for Protective Order 3–5. Second, Costco argues that Beach’s

requests for information concerning its “general policies and procedures, employee training,

hiring, and supervision” are not relevant for purposes of discovery to Beach’s premises liability

claim under Virginia law. Id. at 7. Finally, Costco argues that Beach’s proposed deposition topics

are too broad in that they seek information that is not limited to the period around the day of

Beach’s alleged injury.

       Rule 26(c) provides that a Court may issue a protective order, for good cause shown, to

“protect a person from annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1). The movant bears the burden of establishing “good cause” by showing



                                                 2
that “specific prejudice or harm will result if no protective order is granted.” United Sates ex rel.

Davis v. Prince, 753 F. Supp. 2d 561, 565 (E.D. Va. 2010) (quoting Phillips v. Gen. Motors

Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002)). If a motion for protective order is denied, in

whole or in part, the Court “may, on just terms, order that any party or person provide or permit

discovery.” Fed. R. Civ. P. 26(c)(2). For the reasons that follow, I find that Costco has shown

good cause for the issuance of a protective order limiting the scope of Beach’s proposed Rule

30(b)(6) deposition topics as to the timeframe of those topics. Costco has not shown good cause

to merit a protective order on any of its other objections.

A.     Information About Defendant’s Policies & Procedures

       First, Costco argues that Beach’s requests for certain policies and procedures concerning

the maintenance and safety of the subject premises are not discoverable because they are

“irrelevant to the applicable standard of care” in a common-law premises liability claim under

Virginia law. Def.’s Reply Br. in Supp. of Mot. for Protective Order 1, ECF No. 28. To assert an

actionable claim for negligence in Virginia, a plaintiff must establish that she incurred damages

proximately caused by the defendant having breached a legal duty of care that it owed the

plaintiff. See RGR, LLC v. Settle, 764 S.E.2d 8, 20 (Va. 2014) (citing Atl. Co. v. Morrisette, 94

S.E.2d 220, 221–22 (Va. 1956)). Here, Costco argues that its internal policies and procedures are

not relevant to that inquiry because they cannot be used to define the standard of care.

Specifically, it points to long-standing Virginia precedent that provides, “[a] person cannot, by

the adoption of private rules, fix the standard of his duty to others. That is fixed by law, either

statutory or common.” Murphy v. United States, 383 F. App’x 326, 335 (4th Cir. 2010) (quoting

Va. Ry. & Power Co. v. Godsey, 83 S.E. 1072, 1073 (Va. 1915)); see also Pullen v. Nickens,




                                                  3
S.E.2d 452, 457 (Va. 1983) (reaffirming Godsey and holding that State Highway Department’s

internal rules were inadmissible in evidence).

        Assuming without deciding that Costco’s policies and procedures regarding the subject

premises are the type of “private rules” Virginia courts have found do not define the legal

standard of care in a negligence claim, I nonetheless find this Virginia precedent to be inapposite

to the relief Costco seeks here. First, both Godsey and Pullen were decided in the context of the

admissibility of the defendant’s internal policies at trial. They do not address the standard for

determining whether such policies would be discoverable ahead of trial. 2 This distinction is

significant. Indeed, whether Costco’s policies and procedures are admissible is a determination

to be made by the trial judge based on the Federal Rules of Evidence, and hinges—at least in this

context—on whether those policies and procedures are relevant to the elements of plaintiff’s

cause of action under Rule 401. See Fed. R. Evid. 401, 402. Whether evidence is discoverable,

however, is determined by Federal Rule of Civil Procedure 26(b), which permits discovery of

“any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). 3


2
  Virginia precedent also is not binding on this Court as it concerns the discoverability of Costco’s
policies and procedures under Rule 26. Though the Fourth Circuit has found that, pursuant to the Erie
doctrine, federal courts should apply Virginia’s “private rules” doctrine to the admissibility of evidence in
federal court, see Hottle v. Beech Aircraft Corp., 47 F.3d 106, 109–10 (4th Cir. 1995), federal law still
governs questions of discoverability. Virginia precedent could provide guidance as to relevancy, but
Costco takes too narrow of an approach in focusing solely on the standard of care.
3
 Multiple Virginia state courts have also emphasized the distinction between discoverability and
admissibility specifically in the context of the “private rules” doctrine. In Johnson v. Roanoke Memorial
Hospitals, a Virginia circuit court found that the doctrine established in Godsey and Pullen was not
controlling because “the ultimate admissiability of [the policies and procedures] [was] not yet at issue.”
No. 87-321, 1987 Va. Cir. LEXIS 86, at *11 (Roanoke Cir. Ct. Aug. 13, 1987). Likewise, in Gravely v.
Perren, the court denied the defendant’s motion to quash the plaintiff’s subpoena for certain hospital
policies and procedures, also finding that the documents were discoverable. 77 Va. Cir. 370, 373
(Martinsville Cir. Ct. Jan. 28, 2009). As in Johnson, the Gravely court noted the defendant’s objection
under Pullen, but found that defendant was “confus[ing] the concepts of admissibility and discovery”
under the Virginia rules. Id.

                                                      4
        “Rule 26(b)(1) does not precisely define relevancy,” In re: Am. Med. Sys., Inc., MDL No.

2325, 2016 U.S. Dist. LEXIS 84838, at *12 (S.D. W. Va. May 31, 2016), other than to instruct

that “[i]nformation within this scope of discovery need not be admissible in evidence to be

discoverable,” Fed. R. Civ. P. 26(b)(1). Consistent with this instruction, federal courts have long

understood that “[r]elevancy for discovery purposes is defined more broadly than relevancy for

evidentiary purposes.” Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D. 193, 199 (N.D. W. Va.

2000); see, e.g., Flora v. Hamilton, 81 F.R.D. 576, 578 (M.D.N.C. 1978) (“It is clear that what is relevant

in discovery is different from what is relevant at trial, in that the concept at the discovery stage is much

broader.”).The Rule’s focus “on the specific claim or defense alleged in the pleadings does not

mean that a fact must be alleged in a pleading for a party to be entitled to discovery of

information concerning that fact.” United Oil Co. v. Parts Assocs., 227 F.R.D. 404, 411 (D. Md.

2005) (quotation marks omitted). “Moreover, “notwithstanding Rule 26(b)(1)’s recent

amendment placing an emphasis on the proportionality of discovery, the discovery rules,

including Rule 26, are still ‘to be accorded broad and liberal construction.’” In re: Am. Med. Sys.,

2016 U.S. Dist. LEXIS 84838, at *12 (quoting Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209

(W.D. Va. 2016)). Because I find, under the liberal construction afforded to Rule 26, that

Costco’s policies and procedures utilized to maintain a safe premises are relevant to Beach’s

allegations that she was injured on those premises, I conclude that Virginia’s “private rules”

doctrine does not bar discoverability of these materials.

        Second, even if the “private rules” doctrine applied to the information sought by Beach at

the discovery stage, it is not clear that these policies and procedures would necessarily be used to

“fix the standard of [Costco’s] duty” to Plaintiff at trial. See Godsey, 83 S.E. at 1073; cf. In re:

Am. Med. Sys., 2016 WL 3077904, at *4 (“[I]nformation is relevant if it logically relates to a

party’s claim or defense.”); Johnson, 1987 Va. Cir. LEXIS 86, at *9 (“At the discovery phase of

                                                      5
a dispute . . . the precise details of the material sought to be discovered is unknown to the party

seeking discovery . . . . [T]he relevancy of that which is not yet known can hardly be fairly

evaluated until it is known, until the discovery has been accomplished.”). For example, Beach

might rely on Costco’s policies and procedures concerning the safety of the premises to guide

her depositions questions regarding what Costco employees did or did not do before or after the

incident in question. See, e.g., Benedict v. Hankook Tire Co., 295 F. Supp. 3d 632, 650 (E.D. Va.

2018) (finding that the information sought from defendant was not an effort to establish a

standard of care, but to “gain an understanding of their actual conduct,” which was “not

problematic under Virginia law” (emphasis omitted)); Estate of Curtis v. Fairfax Hosp. Sys., 32

Va. Cir. 275 (Va. Cir. Ct. 1990) (“[A] defendant’s safety policies have been held admissible in a

negligence action on the issue of defendant’s knowledge of a potential danger and as evidence of

the foreseeability of the injury.” (citing New Bay Shore Corp. v. Lewis, 69 S.E.2d 320 (Va.

1952))). It is simply too early of a stage in this case for the parties or the Court to address the

intended use of this material. Thus, I cannot find the material should be shielded from discovery

at this early stage of litigation.

        I do have concerns, however, as to the general breadth of Beach’s proposed deposition

topics. First, many of these topics ask for policies, practices, and procedures concerning Costco’s

premises as a whole. To the extent that Costco has separate policies, practices, and procedures

for its parking lot, as distinct from other areas on the premises, it must disclose only the former.

Second, some of Beach’s proposed topics do not specify any timeframe for the information

sought and others seek information from three years before the subject incident. Pl.’s Br. in

Opp’n to Mot. for Protective Order Ex. 1, Topic No. 13. I find that information about policies,

practices, procedures, or other activities of Defendant this far removed from the date of the



                                                   6
incident is not proportional to the needs of the case. The relevant policies and procedures are

thus limited to those in place at the time of Beach’s alleged injury. Furthermore, because Costco

has not previously disclosed these materials to Beach, and because they are relevant to Beach’s

proposed Rule 30(b)(6) deposition, I find that Costco should turn over to Beach copies of any

documents evidencing its policies, practices, and procedures regarding the proposed deposition

topics, subject to the aforementioned limitations. Additionally, Topics 10 and 11 are modified to

cover any actions taken after Beach’s alleged injury regarding the pot hole as well as the

identities and actions of any Costco employee who was assigned to inspect or did in fact inspect

the parking lot for defects on the date of Beach’s alleged injury or within thirty days preceding

her alleged injury.

B.      Use of “Reptile Theory” Tactics

        Costco also argues that Beach intends to employ “Reptile Theory” tactics during the

deposition of its corporate representatives. “Reptile Theory,” according to Costco’s briefing, is a

litigation strategy used by plaintiffs’ attorneys to appeal to jurors’ “reptilian brains,” or that

portion of the human brain that triggers survival instincts. See Def.’s Br. in Supp. of Mot. for

Protective Order 3–4; Taylor Denslow Brewer, Confronting the Reptile in Virginia¸ 30 J. CIV.

LITIG. 187, 187–88 (2018), ECF No. 17-9. The strategy is apparently designed to facilitate more

favorable results for plaintiffs in personal injury cases because it encourages jurors to make

decisions based on fear of danger to themselves or the community, rather than the particular facts

of the case before it. See Brewer, supra, at 187–89. Costco argues that Beach’s purported intent

to employ reptile theory is evidenced by statements from her Complaint, discovery requests, and

her counsel’s firm having allegedly held its members out as “certified reptile presenters” in

seminars and having “touted” the theory on the firm’s website. See Def.’s Br. in Supp. of Mot.



                                                   7
for Protective Order 1, 3, 6–7. Beach responds that her counsel “intends on asking questions [at

the deposition] designed to elicit the elements she must prove in her negligence case.” Pl.’s Br.

in Opp’n to Mot. for Protective Order 4.

       I find it unnecessary to delve into the specifics of “Reptile Theory” and whether this

litigation strategy is permissible under relevant state or federal law. The discovery phase of

litigation is not the proper stage for rulings on disputes over what material may ultimately be

presented to a jury. While I acknowledge Costco’s concerns that the overarching “Reptile

Theory” strategy can be employed in the discovery process, I decline to issue a ruling

preemptively barring the use of a strategy that Beach’s counsel has not expressed any intent to

employ, and I make no finding as to the propriety of such a strategy. Beach’s counsel have

represented to this Court that they intend to ask questions at the deposition designed to establish

the elements necessary to prove her alleged cause of action. I will not assume otherwise merely

because of information on a law firm’s website or seminars in which counsel participate. If

Beach seeks material in depositions beyond the permitted scope of discovery under the Federal

Rules, Costco’s counsel can note their objection on the record or, if absolutely necessary, contact

a judge for a ruling.

       Moreover, even if a ruling on “Reptile Theory” strategy were appropriate at this stage, I

am inclined to agree with Beach that “it is impossible to conceive of what an order granting

Costco’s motion would proscribe.” Pl.’s Br. in Opp’n to Mot. for Protective Order 5. Whether a

question or line of inquiry is designed to utilize “Reptile Theory” is a subjective inquiry, and an

order categorically denying the use of this strategy would effectively give Costco license to

object or refuse to answer questions that might otherwise be relevant to Plaintiff’s case. See

Dorman v. Anne Arundel Med. Ctr., No. 15-1102, 2018 U.S. Dist. LEXIS 89627, at *16–17 (D.



                                                 8
Md. 2018) (finding that the defendant’s motion in limine to prevent the plaintiff from using

“Reptile Theory” tactics was “premature and present[ed] vague challenges to Plaintiffs’ style of

argument rather than to any evidence that Plaintiffs intend to introduce”). The hazy nature of

Costco’s argument is best evidenced by Costco’s own briefing, which points to isolated portions

of Beach’s Complaint and discovery requests as suggestive of Beach’s intent to use “Reptile

Theory” tactics. See Def.’s Br. in Supp. of Mot. for Protective Order 6–7.

                                     III. Conclusion & Order

       For the reasons stated, the Court finds good cause to narrow the scope of information

Beach seeks in her written discovery requests and proposed deposition topics of Costco’s

corporate representatives. Accordingly, Costco’s Motion for Protective Order, ECF No. 16, is

GRANTED in part. Within fourteen days of this Order, Costco shall produce its policies,

practices, and procedures on the topics identified in Beach’s deposition notice. Pl.’s Br. in Opp’n

to Mot. for Protective Order Ex. 1, at 2–3. Costco shall not be required to produce any policies,

practices, or procedures that were not in effect on June 24, 2016. Additionally, Costco need not

produce policies or procedures that are generally applicable to its entire premises if Costco has a

policy or procedure on that particular topic that is specific to the parking lot. During Beach’s

deposition of Costco’s corporate representatives, Beach shall not inquire about any policies,

practices, or procedures outside the scope of this Order. All other requested relief in Costco’s

Motion for Protective Order is DENIED. Each party shall bear its own costs and fees.

       Furthermore, the parties are DIRECTED to confer as to the case schedule, contact the

presiding District Judge’s chambers for a new trial date, and submit a proposed schedule within

fourteen (14) days of entry of this Order.

       It is so ORDERED.



                                                 9
The Clerk shall send a copy of this Memorandum Opinion & Order to the parties.


                                   ENTERED: April 4, 2019



                                   Joel C. Hoppe
                                   United States Magistrate Judge




                                      10
